Citation Nr: 0113442	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the left lower back, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's residuals of shell fragment wounds of the 
left lower back is manifested by complaints of pain.  Flexion 
is to 90 degrees; extension and lateral bending are to 20 
degrees.  Scars are noted to be well-healed.  X-rays confirm 
the presence of multiple retained metallic foreign bodies 
over the soft tissues of the back.  

3.  The residuals of shell fragment wounds to the left lower 
back reasonably result in severe disability.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent for residuals of 
shell fragment wounds of the left lower back have been met.  
38 U.S.C.A. §§ 1155 (West 1991) Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5320 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, with reference to the increased 
rating issue, the Board finds that the RO complied with the 
requirements of the statute.  All relevant evidence 
identified by the veteran was obtained and considered.  In 
addition, the veteran was afforded a VA examination to assist 
in rating his service connected disability.  With regard to 
the adequacy of the examination, the Board notes that the 
report of the examination reflects that the VA examiner 
recorded the past medical history, conducted a physical 
examination and diagnostic study, and reported the findings 
required to rate the disability.  For these reasons, the 
Board finds that the examination was adequate for rating 
purposes. The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and the Board will proceed to consider 
the claim on the merits. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2000).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
38 C.F.R. § 4.40 (2000); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

In rating service-connected disabilities resulting from 
muscle injuries, the pertinent VA regulation provides that a 
through-and-through injury with muscle damage is to be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 38 C.F.R. § 4.56(b) (2000).  Also, for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c) (2000).  

The veteran has been service connected for the residuals of 
shell fragment wounds of the back, muscle group XX, at a 20 
percent disability rating since October 1968.  The veteran's 
service connected residuals of shell fragment wounds of back 
are rated as 20 percent disabling under diagnostic code 5320 
which contemplates injuries to muscle group XX.  The function 
of muscle group XX is postural support of body; extension and 
lateral movements of spine. The muscles in this group are the 
spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  A 20 
percent disability rating contemplates a moderately severe 
muscle injury of the cervical and thoracic region. A 40 
percent rating, the highest rating assignable under this 
code, contemplates a severe muscle injury.

VA regulations provide specific guidance on evaluating muscle 
injuries and state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25. 38 C.F.R. § 4.55 (2000).

The regulations with respect to the evaluation of muscle 
disabilities state:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles-- (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56 (2000).

The Board notes that service connected scars warrant 10 
percent disability ratings if said scars are poorly 
nourished, ulcerated, tender and painful on objective 
demonstration, or result in impairment of function. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805, 7804 (2000). 

Service connection was granted in October 1968, for residuals 
of shell fragment wounds of the back, and a 20 percent 
evaluation was assigned under Diagnostic Code 5320.  This was 
based on service medical records and an August 1968 VA 
examination report.  The service medical records indicate 
that the veteran sustained a multiple shrapnel wound in 
September 1967 while in Vietnam.  The wounds were debrided 
and left open. After the veteran was air evacuated, all 
wounds were redebrided.  The wounds were subsequently closed.  
A Medical Board examination report dated in June 1968 
indicates that the veteran complained of back pain, and that 
X-rays were normal.  At that time, he complained of being 
unable to lift objects with his back.  Flexion was to 90 
degrees; extension and left lateral bending were to 30 
degrees; and right lateral bending was to 20 degrees.  Scars 
over the back were noted to be well healed.  The pertinent 
diagnosis was, shrapnel wounds of the back.  

On VA examination in August 1968, the veteran complained of 
pain in the lower back and limitation of motion. The examiner 
noted three major scars of the back which seemed bound down 
to lower structures but which did not appear to be 
interfering with function.  The veteran was able to bend 
forward to within 12 inches of touching the floor.  Backward 
and sideward bending were noted to be about 50 percent of 
normal.  The diagnosis was, scars, residuals, shell fragment 
wounds, left back with involvement of muscle groups 20, 
symptomatic.  

On VA examination in March 1973, the veteran complained of 
pain in the left lower back, and with exertion.  Examination 
showed numerous deep scars with evidence of surgical closure.  
It was noted that there was some noticeable atrophy of the 
erectar spinae muscle groups of the left lower back.  The 
diagnosis was, post traumatic injuries to the left lower 
erector spinae muscle groups.  

VA outpatient treatment records dated in 1997 show complaints 
of low back pain on several occasions.  On VA nerves 
examination in March 1997, a decrease in pin, temperature and 
light touch were noted over the left posterior back at the 
T10 level, between two scars.  The pertinent finding was left 
posterior thorax hypesthesia due to shrapnel.  On VA scars 
examination that same month, the examiner noted three long 
scars over the left lower flank measuring four and five 
inches in length.  It was noted that all scars were clean and 
well healed and that there was no keloid formation or 
significant loss of function with the scars.  The diagnosis 
was, status post multiple shrapnel wounds over back and legs 
with minimal complications due to scarring, with mild 
cosmetic defect.  

On VA scars examination in July 1998, the examiner noted that 
all scars were well healed and clean.  The veteran underwent 
a muscles examination in May 2000.  The claims file was 
reviewed, and the veteran's history was noted.  Examination 
showed three well healed incisions to the left of the midline 
in the lumbar region.  It was noted that there was not clear-
cut muscle atrophy, although it was stated that this was 
somewhat difficult to assess due to the folds of adipose 
tissue about the more adherent scar formations.  The back was 
stated to have nearly full range of motion to 90 degrees of 
flexion without sciatica.  Extension was to 20 degrees beyond 
the vertical and 20 degrees of right and left lateral bending 
from the vertical.  It was noted that there was no palpable 
paraspinous muscle spasm of the lumbar region.  X-rays of the 
lumbar spine revealed multiple retained metallic foreign 
bodies over the soft tissues of the back.  The impression 
was, status post shrapnel wounds to the back with retained 
foreign bodies and complaints of mechanical low back pain 
without evidence of significant muscle loss at this time.  

The evidence reasonably supports a finding that an increased 
rating for residuals of shell fragment wounds (SFW) of the 
left lower back is warranted to 40 percent.  The veteran has 
complaints of chronic low back pain.  Flexion is slightly 
limited (to 90 degrees).  In addition, there is a question of 
some muscle atrophy.  Further there is X-ray evidence of 
multiple retained metallic foreign bodies over the soft 
tissues of the back.  This, as noted in 38 C.F.R. § 4.56, is 
indicative of severe impairment.   Thus, the objectively 
shown symptoms meet the criteria of a severe injury.  

A rating beyond 40 percent, the highest available under the 
Code is not supported by the record.  In addition a rating 
beyond 40 percent is not warranted under any other 
potentially applicable code.  That is, there is no showing of 
ankylosis (DC 5289); or neurological involvement (5293).  

The competent medical evidence of record reveals that the 
veteran has several scars; however they have been repeatedly 
described as well- healed, asymptomatic scars from his 
inservice shell fragment wounds.  Further there is no 
indication that the scars interfere with function.    

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased rating for the service-connected residuals of 
shell fragment wounds of the left lower back to 40 percent is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.   


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

